Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14 and 15 are objected to because of the following informalities
Claims 14 and 15 depend from the canceled claim 13.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brosh (US 20040080313), Figures 1A and 1D.
Regarding claims 10 and 16, Brosh discloses the Modular Non-contacting position sensor comprising:
Reshaping a magnetisable sheet to form a tubular magnetic core (130).
Although Brosh does not explicitly disclose the reshaping magnetisable sheet has a first edge and an opposing second edge and rolling or folding the sheet such that the first edge is aligned with the second edge.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the magnetisable sheet have a first edge and an opposing second edge and rolling or folding 
Regarding claim 12, Brosh discloses:
the sheet (130) is rolled or folded around a mandrel (see the drawing below).

    PNG
    media_image1.png
    223
    476
    media_image1.png
    Greyscale

[AltContent: textbox (Mandrel)][AltContent: arrow]
    PNG
    media_image2.png
    218
    445
    media_image2.png
    Greyscale

Regarding claim 14:
Although Brosh does not explicitly disclose the first and second edges of the metal sheet are joined to one another to form a continuous tubular. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the continuous tubular by using the first and second edges of the metal sheet are joined to one another, for the purpose of holding the element inside.
Regarding claim 15:
Although Brosh does not explicitly disclose the first and second edges are spaced apart so as to define an elongate slit in the tubular magnetic core. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the elongate slit in the tubular magnetic core by making the first and second edges are spaced apart, for the purpose of releasing heat.
Response to Arguments
Applicant's arguments filed 12/15/20 have been fully considered but they are not persuasive. 
In the REMARKS:
Page 6, applicant argued that:
“Brosh does not of forming a core by reshaping a sheet, let alone rolling or folding/bending a sheet as required by the amended claim 10 and new claim 16 …. there is no disclosure of reshaping or rolling a sheet, it would not be obvious to manufacture a core from a sheet, let alone by aligning a first edge with a second edge”.

Those arguments are not found to be persuasive, because it is understood that rolling, folding and bending are the process steps in an apparatus claim.  Therefore, it should not be given patentable weight, and it is inherently common knowledge to create an apparatus, by means of rolling, folding or bending.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
February 4, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837